Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147000                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  GEORGE P. ASKER and CHARLOTTE ASKER,                                                                   David F. Viviano,
            Plaintiffs/Counter-Defendants/                                                                           Justices
            Appellees,
  v                                                                SC: 147000
                                                                   COA: 303529
                                                                   Wayne CC: 06-625093-CZ
  WXZ RETAIL GROUP/GREENFIELD, L.L.C.,
           Defendant/Counter-Plaintiff/
           Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs. We
  REMAND this case to the Wayne Circuit Court for any further necessary proceedings.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2013
           t1223
                                                                              Clerk